This is the second writ of error in which this case has been before this Court. The opinion in the first is reported in115 W. Va. 18, 174 S.E. 562. That opinion settled all questions in the case excepting the question of the interest rate that should govern, both before and after judgment. This *Page 404 
question was not raised on the former writ of error. This writ of error is restricted to it.
In entering judgment, interest was calculated at 6% to the date of the judgment and judgment was entered for the sum so ascertained "with interest until paid." The action was on a depository bond, and since, under section 55, chapter 39 of the Code of 1923, the interest rate on deposits of public funds is fixed at 3%, it is contended that the interest on the amount of the recovery, both before and after judgment, should have been restricted to the rate prescribed by law for the contractual indebtedness under which the interest arose. Under the West Virginia cases of Shipman v. Bailey, 20 W. Va. 140; Pickens v.McCoy, 24 W. Va. 344; Morris v. Baird, 72 W. Va. 1,78 S.E. 371, Ann. Cas. 1915 A, 1273; and Watson-Loy Coal Co. v.Monroe Coal Mining Co., 85 W. Va. 645, 102 S.E. 485, the question presented has been well settled in this state to the effect that "the contract rate must govern until the end." The judgment of the circuit court of Nicholas County is, therefore, reversed, and the case remanded with directions to enter judgment based upon interest calculated at the rate of 3%, and in the judgment to award interest at the rate of 3% upon the amount of the judgment, until paid.
Reversed and remanded.